 Case 2:16-cv-06098 Document 356-1 Filed 04/12/19 Page 1 of 8 PageID #: 3372



                     IN THE UNITED STATES BANKRUPTCY COURT
                     FOR THE NORTHERN DISTRICT OF ALABAMA
                                SOUTHERN DIVISION

In re:                                                                Chapter 11

MISSION COAL COMPANY, LLC, et al.,                            Case No. 18-04177-TOM11
                                                               (Jointly Administered)
         Debtors.



AGREED ORDER GRANTING BLUESTONE COAL CORPORATION AND DOUBLE-
 BONUS MINING COMPANY’S MOTION FOR RELIEF FROM THE AUTOMATIC
                         STAY (Doc. 401)


         All interested parties having agreed to the entry of this Agreed Order, the Court finds as

follows:

         A.     On December 7, 2018, Bluestone Coal Corporation and Double-Bonus Mining

Company (the “Movants”) filed their Motion for Relief from the Automatic Stay (Doc. 401) (the

“Motion”) for the purpose of completing those portions of a settlement agreement reached

between Movants, Debtors Pinnacle Mining Company, LLC, Seneca Coal Resources, LLC, and

Seneca North American Coal Company, LLC (the “Debtors”), and non-debtor parties, which

settlement principally included insurance indemnity monies (the “Settlement Agreement”).

         B.     On January 31, 2019, the Debtors filed their Objection to the Motion (Doc. 634)

(the “Objection”).

         C.     On February 11, 2019, American Guarantee and Liability Insurance Co. (the

“Intervenor”) filed its Motion to Intervene (Doc. 781).         In the Motion to Intervene, the

Intervenor sought to intervene in the case “for the limited purpose of preserving its rights to the

extent implicated” in the Motion and the Objection. See id., p. 1.




Case 18-04177-TOM11           Doc 920 Filed 03/05/19 Entered 03/05/19 12:39:33               Desc
                                Main Document    Page 1 of 4
    Case 2:16-cv-06098 Document 356-1 Filed 04/12/19 Page 2 of 8 PageID #: 3373



           D.       On February 4, 2019, the Court entered an Order (Doc. 663) setting the Motion

for hearing on March 6, 2019.

           E.       On January 18, 2019, the Movants filed two proofs of claim in this matter. One

proof of claim (Claim No. 5-1 in Case No. 18-04181-TOM11) asserted a claim for $479,500,000

based on alleged damages arising from the flooding of a coal mine (the “Flood Claim”). The

other proof of claim (Claim No. 4-1 in Case No. 18-04185-TOM11) asserted a claim for

$4,000,000 based on the alleged guaranty obligations of Pinnacle Mining Company, LLC arising

out of the settlement agreement plus the damages for the Debtors’ breach of their agreement to

convey all of their right, title, and interest in the Pocahontas No. 4 Seam in Wyoming County,

West Virginia and McDowell County, West Virginia (the “Guaranty Claim”).

           F.       The Movants, the Debtors, and the Intervenor have worked together to reach a

resolution as to the matters relevant to the Movant’s motion. Their work has been successful,

and each of the aforementioned parties wishes for the Court to enter this Agreed Order.

           In view of the foregoing, and upon the agreement of the Movants, the Debtors, and the

Intervenor, 1 it is hereby ORDERED, ADJUDGED, and DECREED that:

           1.       The Objection is withdrawn.

           2.       The Motion to Intervene is moot and, therefore, withdrawn without prejudice.

           3.       The Motion is granted effective as of April 12, 2019 (the “Effective Date”).

           4.       This Court will retain jurisdiction over the Flood Claim and the Guaranty Claim.

           5.       As of the Effective Date, the United States District Court for the Southern District

of West Virginia shall have exclusive jurisdiction to resolve all issues related to the settlement

agreement except for any claim directly against the Debtors arising from the settlement

agreement and any claims by the Debtors against any insurer that do not erode or reduce the

1
    The Unsecured Creditors Committee has indicated that it has no objection to the resolution.


54967373-2                                             2

Case 18-04177-TOM11                  Doc 920 Filed 03/05/19 Entered 03/05/19 12:39:33              Desc
                                       Main Document    Page 2 of 4
 Case 2:16-cv-06098 Document 356-1 Filed 04/12/19 Page 3 of 8 PageID #: 3374



Movants’ right to recover $8,160,000 under the Settlement Agreement from non-Debtor parties

and insurers.

Dated: March 5, 2019                                    /s/ Tamara O. Mitchell
                                                        TAMARA O. MITCHELL
                                                        United States Bankruptcy Judge

AGREED AND SUBMITTED BY:

Counsel for Bluestone Coal Corporation and Double-Bonus Mining Company

/s/ Russell Rutherford
Richard P. Carmody
Russell Rutherford
Adams and Reese LLP
1901 6th Avenue North, Suite 3000
Birmingham, Alabama 35203
Telephone: (205) 250-5000
Facsimile: (205) 250-5034
Email: richard.carmody@arlaw.com
        russell.rutherford@arlaw.com

Counsel for the Debtors

/s/ Dan Sparks (with permission)
Daniel D. Sparks
Bill D. Bensinger
CHRISTIAN & SMALL LLP
505 North 20th Street, Suite 1800
Birmingham, Alabama 35203
Telephone:     (205) 795-6588
Facsimile:     (205) 328-7234
Email: ddsparks@csattorneys.com
        bdbensinger@csattorneys.com

- and -

/s/ Melissa Koss (with permission)
James H.M. Sprayregen, P.C.
Brad Weiland (admitted pro hac vice)
Melissa N. Koss (admitted pro hac vice)
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
300 North LaSalle
Chicago, Illinois 60654



54967373-2                               3

Case 18-04177-TOM11        Doc 920 Filed 03/05/19 Entered 03/05/19 12:39:33          Desc
                             Main Document    Page 3 of 4
 Case 2:16-cv-06098 Document 356-1 Filed 04/12/19 Page 4 of 8 PageID #: 3375



Telephone:    (312) 862-2000
Facsimile:    (312) 862-2200
Email: james.sprayregen@kirkland.com
       brad.weiland@kirkland.com
       melissa.koss@kirkland.com

- and -

/s/ Stephen Hessler (with permission)
Stephen E. Hessler, P.C. (admitted pro hac vice)
Ciara Foster (admitted pro hac vice)
KIRKLAND & ELLIS LLP
KIRKLAND & ELLIS INTERNATIONAL LLP
601 Lexington Avenue
New York, New York 10022
Telephone:      (212) 446-4800
Facsimile:      (212) 446-4900
Email: stephen.hessler@kirkland.com
        ciara.foster@kirkland.com

Counsel for American Guarantee and Liability Insurance Co.

/s/ Lou Bove (with permission)
Louis A. Bove (admitted pro hac vice)
Bodell Bove LLC
1845 Walnut Street
Suite 1100
Philadelphia, PA 19103
215-864-6600 (Main)
215-864-6602 (Direct)
215-864-6610 (Facsimile)
lbove@bodellbove.com

/s/ Michael Cooper (with permission)
J. Michael Cooper
Porterfield, Harper, Mills, Motlow & Ireland, PA
22 Inverness Center Pkwy, Suite 600
Birmingham, AL 35242
jmc@phm-law.com
(office) 205.980.5000
(direct dial) 205.949.3736




54967373-2                                 4

Case 18-04177-TOM11         Doc 920 Filed 03/05/19 Entered 03/05/19 12:39:33   Desc
                              Main Document    Page 4 of 4
         Case 2:16-cv-06098 Document 356-1 Filed 04/12/19 Page 5 of 8 PageID #: 3376

                                                       Notice Recipients
District/Off: 1126−2                           User: admin                           Date Created: 3/5/2019
Case: 18−04177−TOM11                           Form ID: pdfsty                       Total: 171


Recipients of Notice of Electronic Filing:
aty         Benjamin Shaw Goldman                  bgoldman@handarendall.com
aty         Bill D Bensinger           bdbensinger@csattorneys.com
aty         Brian R Walding            bwalding@waldinglaw.com
aty         Bryan Scott Kaplan             bkaplan@kkgpc.com
aty         Cathleen C Moore             ccmoore@bradley.com
aty         Clark R Hammond               chammond@wallacejordan.com
aty         Clyde Ellis Brazeal, III            ebrazeal@joneswalker.com
aty         D Christopher Carson              ccarson@burr.com
aty         Daniel D Sparks           ddsparks@csattorneys.com
aty         Daniel Isaac Waxman               dwaxman@wyattfirm.com
aty         David Skinner           david@skinnerlegal.com
aty         Eric T Ray         eray@balch.com
aty         Evan Nicholas Parrott             eparrott@maynardcooper.com
aty         Frederick Darrell Clarke, III              fclarke@rumberger.com
aty         Frederick Mott Garfield              fmg@spain−gillon.com
aty         Garrett Nail        garrett.nail@thompsonhine.com
aty         George N. Davies            gdavies@qcwdr.com
aty         Glen Marshall Connor               gconnor@qcwdr.com
aty         Grady Milton McCarthy                 milton.mccarthy@asmc.alabama.gov
aty         Heather A Jamison             hlee@burr.com
aty         J Leland Murphree            Lmurphree@maynardcooper.com
aty         James Michael Cooper               jmc@phm−law.com
aty         Jay R. Bender          jbender@babc.com
aty         Jennifer Brooke Kimble               jkimble@lowenstein.com
aty         Jeremy L Retherford             jretherford@balch.com
aty         John Isbell        john.isbell@thompsonhine.com
aty         Joseph Sinnott Sheerin             jsheerin@mcguirewoods.com
aty         Kevin A Rogers            krogers@wellsmar.com
aty         Lee R. Benton           lbenton@bcattys.com
aty         Lloyd Weaver Gathings, II                lgathings@gathingslaw.com
aty         Marty L. Brimmage, Jr.               mbrimmage@akingump.com
aty         Matthew M Cahill             mcahill@bakerdonelson.com
aty         Max A. Moseley             mmoseley29@hotmail.com
aty         Michael E Bybee            mbybee1@bellsouth.net
aty         Michael Leo Hall            mhall@burr.com
aty         R. Scott Williams           swilliams@rumberger.com
aty         Richard Patrick Carmody                richard.carmody@arlaw.com
aty         Rita L Hullett         rhullett@bakerdonelson.com
aty         Robert H Adams             radams@rumberger.com
aty         Russell Rutherford           russell.rutherford@arlaw.com
aty         Ryan David Thompson                 rthompson@maynardcooper.com
aty         Samuel Stephens            sstephens@bcattys.com
aty         Stephen B Porterfield            sporterfield@sirote.com
aty         Stuart H. Memory            smemory@memorylegal.com
aty         Thomas Benjamin Humphries                    thumphries@sirote.com
aty         Vernie Edward Freeman                 lorabeth@stonepatton.com
aty         Walter F McArdle             wmcardle@spain−gillon.com
                                                                                                                     TOTAL: 47

Recipients submitted to the BNC (Bankruptcy Noticing Center):
db          Mission Coal Company, LLC, et al.,          7 Sheridan Square, Suite 300       Kingsport, TN 37660
ba          J. Thomas Corbett        Bankruptcy Administrator          1800 5th Avenue North        Birmingham, AL 35203
cr          United Mine Workers of America           UMWA Headquarters            18354 Quantico Gateway
            Drive        #200       Triangle, VA 22172
cr          Alabama Power Company            c/o Eric T. Ray        P.O. Box 306        Birmingham, AL 35201
cr          Indemnity National Insurance Company            725 Cool Springs Boulevard, Suite 600        Franklin, TN 37067
cr          Delaware Trust Company, Adm. Agt. for First Lien Holders           c/o Linda V. Donhauser, Esquire        Miles &
            Stockbridge P.C.        100 Light St., 10th Fl.      Baltimore, MD 21202
cr          Natural Resource Partners L.P.        c/o Jennifer M. McLemore, Esquire         Christian & Barton, LLP        909 E.
            Main Street, Suite 1200       Richmond, VA 23219
cr          Mission Coal Funding, LLC          6801 Falls Of Neuse Road          Suite 100       Raleigh, NC 27615
intp        Francis Petrie       Kirkland & Ellis LLP         601 Lexington Avenue         New York, NY 10022
intp        Gilbert Wallice       Kirkland & Ellis LLP         601 Lexington Avenue         New York, NY 10022
intp        Melissa N. Koss        Kirkland & Ellis LLP         300 North LaSalle        Chicago, IL 60654
intp        Stephen E. Hessler        Kirkland & Ellis LLP         601 Lexington Avenue         New York, NY 10022
intp        Brad Weiland         Kirkland & Ellis LLP         300 North LaSalle        Chicago, IL 60654
intp        Travis M. Bayer        Kirkland & Ellis LLP         300 North LaSalle        Chicago, IL 60654


     Case 18-04177-TOM11 Doc 920-1 Filed 03/05/19 Entered 03/05/19 12:39:33                                                  Desc
                PDF Order on RFS or Extend Sta: Notice Recipients Page 1 of 4
          Case 2:16-cv-06098 Document 356-1 Filed 04/12/19 Page 6 of 8 PageID #: 3377
intp        Michael P. Esser          Kirkland & Ellis LLP            555 California Street       San Francisco, CA 94104
intp        Ciara Foster         Kirkland & Ellis LLP            601 Lexington Avenue           New York, NY 10022
intp        Anne Gilbert Wallice           Kirkland & Ellis LLP            601 Lexington Avenue          New York, NY 10022
cr          THOMPSON TRACTOR CO., INC.                      HAND ARENDALL HARRISON SALE LLC                         1801 5th Avenue
            North        Suite 400          Birmingham,           AL, 35203 U.S.
cr          COWIN EQUIPMENT COMPANY, INC.                          c/o Cathy Moore          Bradley Arant Boult Cummings,
            LLP        1819 5th Avenue North              Birmingham, AL 35203
cr          Berwind Land Company              c/o Peter M. Pearl          Spilman Thomas & Battle PLLC             P. O. Box
            90        Roanoke, VA 24002
ba          Jon A Dudeck           1800 5th Avenue North             Birmingham, AL 35203
crcm        United Central Industrial Supply Company, LLC                Attn: Henry E. Looney          1241 Volunteer Pkwy, Ste.
            1000        Bristol, TN 37620
crcm        United Mine Workers of America               Attn: Brian Sanson         18354 Quantico Gateway Drive, Suite
            200        Triangle, VA 22172
crcm        UMWA 1974 Pension Plan and Trust                 Attn: Glenda S. Finch         2121 K Street, N.W.         Washington, DC
            20037
crcm        Pense Bros. Drilling Co., Inc.          Attn: Lisa Whitener         P. O. Box 551         Frederick Town, MO 63645
crcm        Coal Speciality Funding, LLC             Attn: Kirk B. Burkley, Esq          707 Grant St., Ste 2200 Gulf
            Tower         Pittsburgh, PA 15219
crcm        Cleveland−Cliffs Inc. f.k.a. Cliffs Natural Resources, Inc.           Attn: Susanne E. Dickerson          200 Public Square,
            Ste 3300        Cleveland, OH 44114
crcm        White Armature Works, Inc.             Attn: John White III         P. O. Box 330         Mallory, WV 25634
crcm        Tracy Barton          C/O Lloyd Gathings            2204 Lakeshore Sr., Ste 406          Birmingham, AL 35209
crcm        Webster, et al vs. Oak Grove et al           Attn: Jeffrey P. Leonard and Max Moseley            2224 1st Avenue
            North        Birmingham, AL 35203
cr          Appalachian Power Company d/b/a American Electric Power                   c/o Eric T. Ray, Esq.       Post Office Box
            306        Birmingham, AL 35201
cr          Alabama Surface Mining Commission                 P. O. Box 2390         Jasper, AL 35502−2390
cr          Wilmington Savings Fund Society, FSB                c/o John R. Ashmead          Seward & Kissel, LLP           One Battery
            Park Plaza         New York, NY 10004
intp        Zolfo Cooper Management, LLC                c/o Kevin Nystrom          5 Becker Farm Road           4th Floor       Roseland,
            NJ 07068
cr          Custom Engineering, Inc.           656 Hall St          Clay, KY 42404
cr          Bluestone Coal Corporation and Double Bonus Mining Company                    1901 6th Avenue North           Birmingham
cr          Cleveland−Cliffs, Inc. f/k/a Cliffs Natural Resources, Inc.           c/o Stephen B. Porterfield        2311 Highland
            Avenue South           Birmingham, AL 35205
op          Jefferies LLC         520 Madison Avenue              New York, NY 10022
op          Omni Management Group               1120 Avenue of the Americas, 4th Floor             New York, NY 10036
aud         Cherry Bekaret, LLP            P.O. Box 25549           Richmond, VA 23260
sp          Ogletree Deakins Nash Smoak & Stewart PC                  P.O. Box 89        Columbia, SC 29202
sp          Bingham Greenebaum Doll, LLP                300 West Vine Street Suite 1200           Lexington, KY 40507
sp          Bradley Arant Boult Cummings, LLP                One Federal Place         1819 Fifth Avenue North           Birmingham, AL
            35203
acc         Carr, Riggs, & Ingram, LLC             1117 Boll Weevil Circle          Enterprise, AL 36331−1070
sp          Fabian VanCott           215 South State Street, Suite 1200          Salt Lake City, UT 84111
sp          Gibbons P.C.          One Gateway Center             Newark, NJ 07102−5310
sp          Grove, Holmstrand & Delk, PLLC                44 1/2 Fifteen Street        Wheeling, wv 26003
sp          Law Office of John F. Tyra, PC             1661 McFarland Blvd N            Tuscaloosa, AL 35406
consult     Lucha LLC           274 Gentle Breeze Drive            Chapmanville, WV 25598
acc         KPMG LLP             1676 International Drive           McLean, VA 22102
sp          Meyers, Roman, Friedberg & Lewis               28601 Chagrin Blvd, Suite 600           Cleveland, OH 44122
sp          Richards, Layton & Finger, P.A.             One Rodney Square, P.O. Box 551            Wilmington, DE 19899
sp          Sirote & Permutt, PC           P O Bo 55727           Birmingham, AL 35255
op          Towers Watson Delaware, Inc.             P.O. Box 28025           Chicago, IL 60673
cr          Jam Khorrami           c/o Mina Nami Khorrami, LLC               115 West Main, Ste 200A           Columbus, OH 43215
cr          Joann Waid, et al.         Spain & Gillon, LLC             505 North 20th Street        1200 Financial
            Center        Birmingham, AL 35203
intp        Ana M Clarke           c/o Benton & Centeno, LLP              2019 Third Avenue North          Birmingham, AL 35203
intp        Thomas M Clarke            c/o Benton & Centeno, LLP             2019 Third Avenue North           Birmingham, AL 35203
cr          Bay Point Advisors, LLC            c/o Ellis Brazeal         Jones Walker LLP          420 20th Street
            North        Birmingham, AL 35203
fa          Berkeley Research Group, LLC               Edwin N. Ordway, Jr.          810 Seventh Avenue, Suite 4100          New York,
            NY 10019
fa          Ernst & Young LLP             1401 McKinney St Ste 1200             Houston, TX 77010
cr          MMD Mineral Sizing (America) Inc.               c/o Memory Memory & Causby, LLP                PO Box
            4054        Montgomery, AL 36103
ex          Direct Fee Review LLC             Don F. Oliver          1000 N West Street Suite 1200          Wilmington, DE 19801
intp        Hilda Mitros         P O Box 1145            Welch, WV 24801
cr          Carter Machinery Company, Inc.              c/o Ellis Brazeal       Jones Walker LLP           420 20th St. N.       Suite
            1100        Birmingham, AL 35203
cr          Coking Coal Leasing, LLC             c/o J. Leland Murphree          1901 6th Ave North Suite 2400           Birmingham,
            AL 35203−4604
cr          ENCECO Inc.            c/o J. Leland Murphree            1901 6th Ave North Suite 2400          Birmingham, AL
            35203−4604
cr          Iron Management III, LLC             c/o J. Leland Murphree          1901 6th Ave North Suite 2400           Birmingham, AL
            35203−4604
cr          Iron Management II, LLC             c/o J. Leland Murphree          1901 6th Ave North Suite 2400           Birmingham, AL
            35203−4604

       Case 18-04177-TOM11 Doc 920-1 Filed 03/05/19 Entered 03/05/19 12:39:33                                                       Desc
                  PDF Order on RFS or Extend Sta: Notice Recipients Page 2 of 4
        Case 2:16-cv-06098 Document 356-1 Filed 04/12/19 Page 7 of 8 PageID #: 3378
cr        Charles A. Ebetino, Jr.        c/o J. Leland Murphree         1901 6th Ave North Suite 2400          Birmingham, AL
          35203−4604
cr        Jason R. McCoy          c/o J. Leland Murphree          1901 6th Ave North Suite 2400          Birmingham, AL
          35203−4604
cr        Kenneth R. McCoy           c/o J. Leland Murphree          1901 Sixth Ave N Ste 2400          Birmingham, AL
          35203−4604
aty       Kellis Vegetation Management            Kitchens Kelley Gaynes PC          5555 Glenridge Connector, Suite
          800        Glenridge Highlands One           Atlanta, ga 30342
cr        Powellton Minerals LLC           c/o Baker Donelson PC          420 20th St. N., Suite 1400        Birmingham, AL
          35203
inv       American Guarantee and Liability Insurance Co.            American Guarantee and Liability Insuran         1299 Zurich
          Way         Schaumberg, IL 60196
aty       Baker, Donelson, Bearman, Caldwell & Berkowitz, PC              420 20th Street N Ste 1400         Birmingham, AL
          35203
aty       Kirkland & Ellis LLP          601 Lexington Avenue           New York, NY 10022
aty       Lowenstein Sandler LLP           1251 Avenue of the Americas           New York, NY 10020
aty       Alan R. Lepene         Thompson Hine, LLP            3900 Key Center          127 Public Square        Cleveland, OH
          44114
aty       Allison P. Miller       AKIN GUMP STRAUSS HAUER & FELD LLP                         One Bryant Park, Bank of America
          Tower         New York, NY 10036−6745
aty       Arielle B. Adler        Lowenstein Sandler LLP
aty       Augustus C. Epps, Jr.         CHRISTIAN & BARTON, LLP                 909 East Main Street, Suite 1200         Richmond,
          VA 23219−3095
aty       Austin Klar        Kirkland & Ellis LLP          555 California St       San Francisco, CA 94104
aty       Brad Weiland         KIRKLAND & ELLIS LLP                 300 North LaSalle         Chicago, IL 60654
aty       Ciara Foster       KIRKLAND & ELLIS LLP                 601 Lexington Avenue           New York, NY 10022
aty       Craig H. Averch         White & Case LLP           555 S Flower St Ste 2700          Los Angeles, CA 90071
aty       Diana M. Bardes          Mooney, Green, Saindon, Murphy & Welch              1920 L Street, N.W., Suite
          400        Washington, DC 20036
aty       Erik Y. Preis       AKIN GUMP STRAUSS HAUER & FELD LLP                         One Bryant Park, Bank of America
          Tower         New York, NY 10036−6745
aty       Gabriel L. Olivera        Lowenstein Sandler LLP           One Lowenstein Drive           Roseland NJ
aty       James H.M. Sprayregen           KIRKLAND & ELLIS LLP               300 North LaSalle          Chicago, IL 60654
aty       Jamie Gottlieb Furia        Lowenstein Sandler LIT           1251 Avenue of the Americas           New York, NY 10020
aty       Jason P. Rubin        AKIN GUMP STRAUSS HAUER & FELD LLP                         One Bryant Park, Bank of America
          Tower         New York, NY 10036−6745
aty       Jeffey Cohen        Lowenstein Sandler LLP            1251 Avenue of the Americas          New York, NY 10020
aty       Jennifer M. McLemore            CHRISTIAN & BARTON, LLP                909 East Main Street, Suite
          1200        Richmond, VA 23219−3095
aty       John Ashmead          Seward & Kissel, LLP           One Battery Park Plaza         New York, NY 10004
aty       John C. Goodchild, III         Morgan, Lewis & Bockius LLP            1701 Market Street         Philadelphia, PA
          19103−2921
aty       John R. Mooney          Mooney, Green, Saindon, Murphy & Welch,              1920 L Street NW Suite
          400        Washington, DC 20036
aty       Joseph J. DiPasquale         Lowenstein Sandler LLP           One Lowenstein Drive          Roseland, NJ 07068
aty       Kathryn G. Demander            Akin Gump Strauss Hauer & Feld LLP            1700 Pacific Avenue, Suite
          4100        Dallas, TX 75201
aty       Kevin J. Walsh        MINTZ LEVIN COHN FERRIS GLOVSKY & POPEO                            One Financial
          Center        Boston, MA 02111
aty       Lacy M. Lawrence          AKIN GUMP STRAUSS HAUER & FELD LLP                         1700 Pacific Avenue, Suite
          4100        Dallas, TX 75201
aty       Laura Gibson         Dentons US LLP           1221 McKinney St Ste 1900            Houston, TX 77010
aty       Linda V. Donhauser          Miles & Stockbridge PC           100 Light Street 10th Floor        Baltimore, MD 21202
aty       Lisa G. Beckerman          AKIN GUMP STRAUSS HAUER & FELD LLP                        One Bryant Park, Bank of America
          Tower         New York, NY 10036−6745
aty       Louis A. Bove         Bodell Bove          1845 Walnut St Ste 1100         Philadelphia, PA 19103
aty       Mary E. Seymour          Lowenstein Sandler LLP            One Lowenstein Drive          Roseland, NJ 07068
aty       Matthew Ziegler         Morgan Lewis Bockius LLP             101 Park Avenue          New York, NY 10178
aty       Melissa N. Koss         KIRKLAND & ELLIS LLP                300 North LaSalle          Chicago, IL 60654
aty       Michael B. Slade         Kirkland & Ellis LLP          300 North LaSalle         Chicago, IL 60654
aty       Michael D. Mueller         CHRISTIAN & BARTON, LLP                  909 East Main Street, Suite 1200         Richmond,
          VA 23219−3095
aty       Nicole Fulfree       Lowenstein Sandler LLP            One Lowenstein Drive           Roseland, NJ 07068
aty       Paul A. Green        Mooney, Green, Saindon, Murphy & Welch,               1920 L Street NW Suite
          400        Washington, DC 20036
aty       Peter M. Pearl       Spilman, Thomas & Battle, PLLC             310 First Street, Suite 1100        Roanoke, VA 24011
aty       Rachel Jaffe Mauceri         Morgan, Lewis & Bockius LLP             1701 Market Street         Philadelphia, PA
          19103−2921
aty       Robert S. Dooley         118 N 18th St        Bessemer, AL 35020
aty       Roberto J. Kampfner          White & Case, LLP           555 S. Flower Street, Suite 2700        Los Angeles, CA 90071
aty       Ronald Gorsich         White & Case LLP           555 S Flower St Ste 2700          Los Angeles, CA 90071
aty       Sandra D. Freeburger          Dietz, Shields & Freebuger, LLP         101 First Street        P.O. Box
          21        Henderson, KY 42419−0021
aty       Scott McBride         Lowenstein Sandler LLP           One Lowenstein Drive           Roseland, NJ 07068
aty       Stephen E. Hessler        KIRKLAND & ELLIS LLP                 601 Lexington Avenue           New York, NY 10022
aty       Steven L. Thomas          Kay Casto & Chaney PLLC             707 Virginia Street, East, Suite 1500       Charleston,
          WV 25301


      Case 18-04177-TOM11 Doc 920-1 Filed 03/05/19 Entered 03/05/19 12:39:33                                                  Desc
                 PDF Order on RFS or Extend Sta: Notice Recipients Page 3 of 4
        Case 2:16-cv-06098 Document 356-1 Filed 04/12/19 Page 8 of 8 PageID #: 3379
aty       Timothy J. McKeon       MINTZ LEVIN COHN FERRIS GLOVSKY & POPEO         One Financial
          Center      Boston, MA 02111
aty       Warren R. McGraw, II      P O Box 279   Prosperity, WV 25909
smg       Thomas Corbett       BA Birmingham    1800 5th Avenue North  Birmingham, AL 35203
                                                                                                  TOTAL: 124




      Case 18-04177-TOM11 Doc 920-1 Filed 03/05/19 Entered 03/05/19 12:39:33                             Desc
                 PDF Order on RFS or Extend Sta: Notice Recipients Page 4 of 4
